IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40827
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

HORACIO GARCIA-CASTRO,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-490-1
                      --------------------
                          July 29, 1999

Before JOLLY, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Horacio Garcia-Castro challenges the sufficiency of the

evidence to support his convictions for conspiracy to possess

with the intent to distribute cocaine and possession with intent

to distribute cocaine.    We have reviewed the record and the

parties briefs, and AFFIRM.     See United States v. Gonzales, 79

F.3d 413, 423 (5th Cir. 1996); see also United States v. Ayala,

887 F.2d 62, 68 (5th Cir. 1989).

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.